UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6930


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY ALAN NISEWARNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:99-cr-00080-JBF)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Alan Nisewarner, Appellant Pro Se.     Laura Pellatiro
Tayman,   Assistant  United States Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terry Alan Nisewarner appeals the district court’s order

denying   his   motion   for    reduction   of   sentence   pursuant   to   18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.         United States v. Nisewarner, No.

2:99-cr-00080-JBF (E.D. Va. May 6, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2